Citation Nr: 1633993	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-45 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial compensable evaluation for laceration of the left flexor digiti profundus tendon with residual scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The claim for a right shoulder disorder is addressed in the remand portion of the decision below.


FINDING OF FACT

Throughout the appeal period, the evidence of record shows the Veteran's laceration of the left flexor digiti profundus tendon was not productive of ankylosis, limitation of motion or function, or any nerve impairment; the residual scar has not been shown to be painful or unstable, it is superficial and linear with no pigmentation or texture change, and no underlying tissue involvement. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the service-connected left little finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, 4.118, Diagnostic Code 5230-7805 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks entitlement to an initial compensable evaluation for his left little finger.  Particularly, the Veteran asserts that he experiences sharp pain from his left little finger to his elbow, weakness in his finger, loss of grip strength, and difficulty picking things up. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's left little finger has been rated under the hyphenated rating code 5230-7805.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that limitation of motion of the little finger under Diagnostic Code 5230, is the service-connected disorder, and "scars, other" is a residual condition. 

Diagnostic Code 7805 provides that any disabling effects of other scars, including linear scars, are to be evaluated under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118.  The Board finds that a compensable rating is not warranted under the rating criteria for the skin.  Notably, the scar is not located on the head face or neck and thus, precludes a compensable rating under Diagnostic Code 7800.  The scar has also not been shown to be: deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) as required by Diagnostic Code 7801; superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater as required by Diagnostic Code 7802; or unstable or painful as required by Diagnostic Code 7804.  38 C.F.R. § 4.118.

On VA examination in December 2009, the left little finger scar measured 0.9 cm. by 0.2 cm.  The scar was not painful on examination.  There was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent, as was edema.  There was no keloid formation.  The scar was not disfiguring and the scar did not limitation motion or function.   On VA examination in August 2014, the scar was not painful or unstable; it was superficial and linear with no pigmentation or texture change, and no underlying tissue involvement. 

The rating criteria evaluating ankylosis or limitation of motion of single or multiple digits of the hand, assigns a noncompensable rating for any limitation of motion or unfavorable or favorable ankylosis of the little finger, major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Veteran is right hand dominant.  In this case, there has been no evidence of limitation of motion or function of the left little finger or unfavorable or favorable ankylosis.  Id.; see also Johnston v. Brown, 10 Vet. App. 80 (1997) (finding the Board did not err by not considering functional loss due to pain when the veteran was already in receipt of the maximum rating available for limitation of motion).  On VA examination in 2009 the Veteran was able to tie shoelaces and fasten buttons without difficulty.  He was able to pick up a piece of paper and tear it without difficulty as well.  The February 2010 addendum opinion clarified that the finger in the 2009 report actually referred to the left hand and fingers as opposed to the right as noted.  The left hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers was zero centimeters to the little finger.  Left hand strength was noted to be slightly reduced; however, range of motion of the little finger was normal.  

On VA examination in August 2014, the Veteran reported severe, daily, constant pain in the entire left hand and all over his left arm.  After physical examination, the examiner found no functional limitation of the left little finger.  The injury was healed, with no residual nerve condition, to include impairment of the ulnar or median nerve.  Phalen's and Tinnel's tests were negative.  Sensory and nerve examination of the left upper extremity was normal and intact to light touch, temperature sense, deep tendon reflexes, pinprick, and strength.   The Veteran's range of motion was 90 degrees metacarpophalangeal; 110 degrees proximal interphalangeal; and 50 degrees distal interphalangeal.  Motion of the left little finger was intact to opposition and fisting to the transverse crease.  Grip strength was 5/5.  The examiner noted that there was very slight loss of flexion in the distal tip of the left little finger on making a fist when compared to the right, but it did not impair grip strength, pincher grip of the digit or overall function of the left hand.  The Veteran demonstrated grip of utensil normally with appropriate strength, speed and coordination or movement repeated after multiple repetitions.  He demonstrated squeezing of a sphygmomanometer bulb repeatedly without pain or limitation.  X-rays were normal. 

The Board has also considered whether an initial compensable disability evaluation is warranted under an alternative diagnostic code, to include those pertaining to peripheral nerve disorders; however, the medical evidence of record does not show any objective symptoms affecting the Veteran's nerves attributable to Veteran's service-connected left little finger.  A compensable disability rating is not warranted under an alternative diagnostic code relating to disabilities of the single or multiple digits, the skin, or peripheral nerves.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).    Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by his left little finger disability.  As determined above, the record shows no evidence of any ankylosis, limitation of motion or function, or any nerve impairment of the left little finger.  The residual scar has not been shown to be painful or unstable; it is superficial and linear with no pigmentation or texture change, and no underlying tissue involvement.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that manifestations of the service-connected left little finger disorder are congruent with the disability picture represented by a noncompensable rating throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating for his service-connected left little finger, and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for the left little finger is denied. 


REMAND

At a VA medical examination in December 2009, the Veteran reported right shoulder rotator cuff strain having existed for eight months.  He further indicated that the injury occurred in the line of duty.  The Veteran was diagnosed with right shoulder impingement syndrome.  Records from Portsmouth Naval Hospital dated in November 2009 show the Veteran reported to the emergency department with complaints of right shoulder pain.  X-rays were negative.  The Veteran was diagnosed with rotator cuff tendonitis.  These records were not considered in adjudication of the Veteran's claim.  The matter must be remanded for the RO to address this evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37(b) (2015); see also Disabled American Veterans (DAV), et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

VA also has a duty to assist veterans to obtain evidence needed to substantiate a claim.  The Veteran provided testimony before the Board in January 2012.  He testified that he injured his right shoulder in-service as a result of military duties in aviation ordnance, to include, but not limited to, loading and unloading guns, missiles, bombs, and flares on F-14, F-16, and F-21 aircraft.  He also described a particular incident in 1993 whereby he was loading on the flight deck and had to go in the belly of an aircraft fuselage, which was low, and required lifting a missile on his shoulder.  He testified that he felt a snap at that time and his leading petty officer made him go to medical where they simply gave him Motrin.  In a January 2012 statement, the Veteran's wife indicated that she had witnessed the Veteran's constant, daily pain in his right shoulder.   She stated the Veteran injured his right shoulder while on active duty in 1993.  

The Veteran's service treatment records are negative for treatment of the right shoulder; however, the Veteran's DD214 confirms his primary specialties were aviation ordnance, particularly systems organizational maintenance technician and strike intermediate armament maintenance man.  As noted above, diagnoses of rotator cuff tendonitis and shoulder impingement syndrome are of record following his discharge.  Based on the Veteran's testimony and lay statement submitted in support of his appeal, an opinion is needed to address the etiology of the Veteran's right shoulder disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination.  The electronic file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  The examiner must perform any test or studies deemed necessary for accurate assessment.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed right shoulder disorder was incurred during service or causally related to events during his military service or any incident therein.  In rendering this opinion, the examiner must specifically discuss the lay statements and testimony of the Veteran, as well as lay statements of his wife, concerning the commencement and duration of the Veteran's right shoulder symptomatology.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.    38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for right shoulder disorder must be readjudicated, in light of the evidence of record, notably the December 2009 VA occupational medical examination and records from Portsmouth Naval Hospital dated in November 2009.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


